Citation Nr: 1751968	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for left testicular cyst and varicose.

4.  Entitlement an evaluation in excess of 10 percent for a low back strain prior to August 14, 2012.

5.  Entitlement to an evaluation in excess of 20 percent for a low back strain on or after August 14, 2012.
				

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  He also had subsequent service in the Kansas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case in February 2014 and March 2016 to schedule the Veteran for a hearing before the Board.  The Veteran was scheduled for a hearing in February 2017, but did not report for that proceeding.  Therefore, his hearing request is deemed withdrawn.

In March 2016, the Board also remanded the issue of entitlement to service connection for bilateral shin splints for the issuance of a statement of the case (SOC).  Following the remand, a SOC was issued for that claim in January 2017.   However, according to the Veterans Appeals Control and Locator System (VACOLS), that appeal was closed in April 2017 for failure to submit a substantive appeal.  The issue has not been certified to the Board; therefore, the Board does not currently have jurisdiction of it.  If the Veteran and his representative would like to pursue that claim, they should contact the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Initially, the Board notes that the Veteran had verified active service from August 1973 to August 1977.  He subsequently in the Kansas Army National Guard (ARNG); however, it is unclear as to whether the Veteran had any active service while serving in the Kansas ARNG.  Therefore, the AOJ should attempt to verify such service.

The Board also notes that the Veteran was afforded a VA examination in September 2007 in connection with his claim for service connection for a bilateral foot disorder.  The examiner found that the Veteran did not have a foot disorder on examination.  However, since that examination, there are medical records documenting pertinent symptoms. See e.g. November 2009 VA treatment records (complained of chronic foot pain, suspected flatfeet (pes planus)); September 2007 and December 2009 VA x-rays (left calcaneal spur and swelling in the right fifth toes); July 2012 VA treatment record (diagnosis of pes planus).  The Veteran has contended that he has a current bilateral foot disorder that resulted from his physical activities in service, including running and jumping in boots, and his service treatment records indicate that he had sutures removed from the medial side of his left foot.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any foot disorder that may be present.

The September 2007 VA examination was also provided in connection with the Veteran's claim for a left knee disorder.   The examiner diagnosed him with mild arthritis and opined that the disorder was less likely than not related to his military service because there was no treatment documented in the service treatment records.  However, the examiner did not explain the significance of the lack of treatment in service.  He also did not address the Veteran's contention that he developed a left knee disorder as a result of his physical duties in service.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any left knee disorder that may be present.

In addition, the Veteran has been afforded VA examinations in connection with his claim for an increased evaluation for a low back strain in September 2007, September 2009, and August 2012.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports do not include such findings.  Therefore, the Board finds that an additional VA examination is needed.    

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

The Board further notes that the Veteran was most recently afforded a VA examination in August 2012 in connection with his claim for a higher initial evaluation for his service-connected left testicular cyst and varicose.  The examiner noted that he did not have voiding dysfunction and did not address whether he had renal dysfunction, which are pertinent to the rating criteria under Diagnostic Code 7529.  However, the Board notes that the Veteran has reported experiencing urinary symptoms. See e.g. June 2012 private medical record (urinary frequency and retention and a weak urine stream); December 2016 private medical record (urinary urgency).  Although VA examiners have address whether the Veteran has bladder problems related to his service-connected low back strain, there is no specific opinion discussing whether these symptoms are attributable to his service-connected left testicular cyst and varicose.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify whether the Veteran had any active service in the Kansas Army National Guard following his period of active duty from August 1973 to August 1977.  Any available service treatment records for such service should also be obtained.

A summary of any periods of verified active service should be prepared and associated with the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet, left knee, back, and left testicular cyst.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a bilateral foot disorder that is related to his military service.

In rendering this opinion, the examiner should consider the service treatment record indicating that the Veteran had sutures removed from the medial side of his left foot.  He or she should also address the Veteran's contention that he developed a bilateral foot disorder as a result of his physical activities in service, including running and jumping in boots.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a left knee disorder that is related to his military service.

In rendering this opinion, the examiner should address the Veteran's contention that he developed a left knee disorder as a result of his physical activities in service, including running and jumping in boots.

The examiner should also address the significance, if any, of the fact that the Veteran's service treatment records do not document complaints, treatment, or a diagnosis of a left knee disorder.  In so doing, he or she should also discuss how such a disorder generally present or develops.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected low back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  He or she should specifically address whether the Veteran has radiculopathy of the left lower extremity.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in September 2007, September 2009, and August 2012.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left testicular cyst and varicose.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should address whether the Veteran's service-connected left testicular cyst and varicose are productive of voiding dysfunction and renal dysfunction.  If so, he or she should report the findings necessary to evaluate such dysfunction.  If not, the examiner should provide rationale for the finding that any reported symptoms are not attributable to this service-connected disability. 

The examiner should also indicate whether the Veteran has persistent edema, stasis pigmentation or eczema, subcutaneous induration, persistent ulceration, or massive board-like edema with constant pain.

In addition, the examiner should identify and describe any other manifestations of the service-connected testicular cyst and varicose.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




